Per Curiam.
The plaintiffs, by their complaint, sought a judgment declaring invalid the mortgage held by the defendants on the real property of the plaintiffs. The defendants, by their counterclaim, sought damages from the plaintiffs for failure to pay amounts due under an agreement. The agreement created the obligation for which the mortgage held by the defendants was security. The trial court issued a factually detailed memorandum of decision and rendered judgment for the defendants on the complaint and on the counterclaim. We have carefully considered the claims of error of the *697plaintiffs on appeal1 and find them to be without merit. They amount to an attempt to persuade us to retry the facts found by the trial court, which are amply supported by the evidence and are not clearly erroneous.
There is no error.

 This appeal, originally filed in the Supreme Court, was transferred to this court. Public Acts, Spec. Sess., June, 1983, No. 83-29, § 2 (c).